Title: To Alexander Hamilton from Jean Baptiste de Ternant, 26 June 1792
From: Ternant, Jean Baptiste de
To: Hamilton, Alexander



Philade. 26 Juin 1792.
Mess.

J’ai recu la lettre du 23 de ce mois par laquelle vous me comuniquez le résultat de votre travail sur la fixation de pair intrinséque de nos especes respectives, pour servir de regle à la liquidation des objets fournis et des sommes payés ou à payer ici par votre gouvernement à compte de sa dette envers la france. Je desirerois que ce principe de liquidation recut son application en france, et que les comptes de vos fournitures, et avances en argent y fussent définitivement arretés. Si, comme je n’en doute pas votre gouvernement y consent, je transmettrai auplutot à ma cour la lettre que vous m’avez fait l’honeur de m’addresser, et au moyen des instructions qui seront donnés en même tems à votre Ministre à Paris les comptes s’y regleront définitivement entre lui et notre gouvernement.
Le M. d f. p. l. E. U.
T
au secretaire de latresorerie des EtatsUnis.
 